          Case 2:18-cv-04529-JD Document 46 Filed 08/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID B. DOWNS,                                            CIVIL ACTION
                        Plaintiff,

                v.

 GEORGE LOCKE,                                              NO. 18-4529
                        Defendant.

                                           ORDER

       AND NOW, this 7th day of August, 2020, upon consideration of Defendant, George

Locke’s Motion for Reconsideration of Denial of Summary Judgment (Document No. 36, filed

June 4, 2020), Plaintiff’s Response to Defendant’s Motion for Reconsideration of the Court’s

May 22, 2020 Order Denying Summary Judgment to Defendant, George Locke (Document No.

38, filed June 18, 2020), Plaintiff’s (sic) Motion for Reconsideration and/or to Alter/Amend the

Court’s May 22, 2020 Order and Decision Partially Granting Defendants’ Motion for Summary

Judgment (Document No. 39, filed June 18, 2020), Defendants, Borough of Jenkintown,

Deborah Pancoe and Richard Bunkers’ (sic) Response in Opposition to Plaintiffs’ Motion for

Reconsideration of the Grant of Summary Judgment to the Borough of Jenkintown, Deborah

Pancoe and Richard Bunker (Document No. 40, filed July 1, 2020), Defendant, George Locke’s

Motion to Strike Plaintiffs Exhibit A, the Yanoff Declaration and its Exhibits, Submitted in

Response to the Motion for Reconsideration [of] Defendant George Locke (Document No. 41,

filed July 3, 2020), Plaintiffs’ Response to Defendants’ Motion to Strike Declaration of Michael

Yanoff From Plaintiff’s (sic) Response to Defendant Locke’s Motion for Reconsideration

(Document No. 44, filed July 13, 2020), for the reasons stated in the accompanying

Memorandum dated August 7, 2020, IT IS ORDERED as follows:
            Case 2:18-cv-04529-JD Document 46 Filed 08/10/20 Page 2 of 2




       1.      Plaintiff’s (sic) Motion for Reconsideration and/or to Alter/Amend the Court’s

   May 22, 2020 Order and Decision Partially Granting Defendants’ Motion for Summary

   Judgment is DENIED;

       2.      Defendant George Locke’s Motion for Reconsideration of Denial of Summary

   Judgment is GRANTED. That part of the Court’s Memorandum and Order dated May 22,

   2020 denying defendants’ motion for summary judgment with respect to plaintiffs’ First

   Amendment retaliation claim against defendant George Locke in his individual capacity

   (Count I) is VACATED;

       3.      That part of Defendants’ Borough of Jenkintown, Debora Pancoe, Richard Bunker

   and George Locke’s Motion for Summary Judgment Pursuant to Rule 56 (Document No. 19,

   filed November 15, 2019) seeking summary judgment on plaintiffs’ First Amendment

   retaliation claim against defendant George Locke in his individual capacity (Count I) is

   GRANTED;

       4.      Defendant, George Locke’s Motion to Strike Plaintiffs Exhibit A, the Yanoff

   Declaration and its Exhibits, Submitted in Response to the Motion for Reconsideration [of]

   Defendant George Locke is DENIED AS MOOT.

       IT IS FURTHER ORDERED that JUDGMENT IS ENTERED in FAVOR of

defendants, Borough of Jenkintown, Debora Pancoe, Richard Bunker, and George Locke, and

AGAINST plaintiffs, David B. Downs and Margaret A. Downs, with respect to all claims.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.



                                               2
